(WAAL                                                      08/03/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      FILED
                                                                                         Case Number: PR 06-0544


                                        PR 06-0544
                                                                                       AUG 0 3 2021
                                                                                     Bowen Greenwood
                                                                                   Clerk of Supreme Court
 IN RE PETITION OF JAMES T. CARR FOR                                                  State of Montana

 REINSTATEMENT TO ACTIVE STATUS IN THE                                          ORDER
 BAR OF MONTANA



       James T. Carr has petitioned the Court for reinstatement to active status in the State
Bar of Montana. Carr was placed on inactive status on July 12, 2021, for failing to comply
with the Rules for Continuing, Legal Education for the reporting year ending March 31,
2021. Carr has provided a letter from the State Bar certifying that Carr has now completed
all CLE requirements for that reporting year, in accordance with Rule 13 ofthe CLE Rules.
The Petition states that Carr is not currently subject to disciplinary proceedings and has not
committed any acts or omissions sanctionable under the Rules of Professional Conduct
while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of James T. Carr for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Carr shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                     jr.j_
       DATED thise ,.. day of August, 2021.



                                                                 . Chief/.
                                                           ...r.,....... ji 1
                                                                             ,
                                                                            e Ge


                                                                fz (%Gt,
           .,9
    1,-\T-tj....$1.- L-1
                      )    -"e.....__________



           04 2/L.
              Justices




2